Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 1 of 19 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                   )
MARC BLACK, SHELLY BROWN,                         )
DAVID CARTER, REBECCA GAINES,                     )
JANICE JOHNSON, ELIZABETH KMIECIAK,               )
CHAQUITTA MCCLEARY,                               )
KATHERINE PAOLACCI, DAVID SLIVKA,                 )
DOMINIC TUMMINELLO, and                           )
INDIANA VOTE BY MAIL, INC., individually,         )
 and on behalf of those similarly situated,       )
                                                  )
                       Plaintiffs,                )
                                                  )
        -vs-                                      )   Case No. 1:20-cv-1271
                                                  )
PAUL OKESON, S. ANTHONY LONG,                     )
SUZANNAH WILSON OVERHOLT, and                     )
ZACHARY E. KLUTZ, in their official               )
capacity as members of the Indiana                )
Election Commission, and                          )
CONNIE LAWSON, in her official                    )
capacity as the Indiana Secretary of State,       )
                                                  )
                       Defendants.                )

  CLASS ACTION COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Come now Plaintiffs, by counsel, and for their Complaint for declaratory and injunctive

relief against Defendants, state as follows:

                                        INTRODUCTION

       1.      This is an action for declaratory and injunctive relief against Indiana election

officials who have failed to take necessary actions to protect Indiana voters against having to

make a choice between their personal safety and exercising their right to vote on Election Day,

November 3, 2020.

       2.      The citizens of Indiana are in the midst of the worst pandemic in modern history.

Because of a novel coronavirus, and the disease it causes known as COVID-19, federal, state,
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 2 of 19 PageID #: 2




county and city officials have ordered various limitations statewide, the central feature of which

is to limit contact between persons, commonly known as "social distancing."

       3.      Public health officials warn that government-ordered “social distancing” will

probably be in effect for a number of weeks and possibly months and, even after such order is

lifted in Indiana, life in the public square will need to be conducted cautiously; with additional

restrictions and loosening likely to be re-imposed at additional intervals, until an effective

vaccine is discovered and is broadly available and distributed. Experts estimate this timeframe to

be between twelve (12) to eighteen (18) months before an effective vaccine will be ready for

public use. https://www.webmd.com/lung/covid-19-vaccine#1 (last visited April 27, 2020).

       4.      On April 21, 2020, the director of the Centers for Disease Control and Prevention

warned that a second wave of the novel coronavirus this fall will be even more lethal than the

one that is currently ravaging the nation. This wave that may coincide with the November 3,

2020 general election. https://www.washingtonpost.com/health/2020/04/21/coronavirus-

secondwave-cdcdirector/ (last visited April 27, 2020).

       5.      On April 22, 2020, Anthony S. Fauci, M.D., an immunologist who is head of the

National Institute of Allergy and Infectious Diseases, stated with even greater certainty that

“[w]e will have coronavirus in the fall. I am convinced because of the degree of transmissibility

that it has, the global nature. What happens with that will depend on how we’re able to contain it

when it occurs.” https://www.usatoday.com/story/news/politics/2020/04/22/coronavirus-dr-

anthony-fauci-says-i-am-convinced-second-wave/3009131001/ (emphasis added) (last visited

April 27, 2020).

       6.      On April 23, 2020, Dr. Michael T. Osterholm, Director of the Center for

Infectious Disease, Research, and Policy at the University of Minnesota, predicted that the

Coronavirus will still be spreading well into 2021 and will not stop until 60-70% of people have



                                                  2
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 3 of 19 PageID #: 3




been infected. In his words, we are currently in the “second inning of a nine-inning game.”

https://www.cnn.com/2020/04/21/opinions/bergen-osterholm-interview-two-opinion/index.html

(last visited April 27, 2020).

       7.      The individual Plaintiffs seek to vote safely in the November 2020 general

election; and to do so by casting an absentee ballot, by mail, in precisely the same manner in

which they are allowed to vote in the June 2020 primary election. The Indiana law that allows

other voters to vote by mail, but denies the same privilege to Plaintiffs, arbitrarily discriminates

between categories of qualified voters, denies Plaintiffs any reasonable alternative means of

voting that does not endanger their own or others' health, safety, and lives; and violates the Equal

Protection clause of the Fourteenth Amendment to the United States Constitution, and the Equal

Privileges and Immunities Clause of the Indiana Constitution.

                      JURISDICTION, VENUE & CAUSE OF ACTION

       8.      This Court has subject matter jurisdiction of the federal questions presented

herein pursuant to 28 U.S.C. §§ 1331 (federal question jurisdiction), 1343 (civil rights cases),

2201 and 2202 (declaratory relief).

       9.      Venue is appropriate in this Court because Defendants have their principal offices

in Indianapolis and "reside" in this District. 28 U.S.C. § 1391(b)(1).

       10.     Plaintiffs set forth claims under the Fourteenth Amendment to the United States

Constitution, pursuant to 42 U.S.C. § 1983, and under state law. Declaratory relief is authorized

by Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                             PARTIES

       11.     Plaintiff Barbara Tully is a resident of Marion County, State of Indiana, and will

be under 65 years of age on November 3, 2020. She objects to being forced to choose between

her health and her right to vote. She is severely limiting her exposure to anyone else, and has



                                                  3
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 4 of 19 PageID #: 4




reduced her activities outside of her home. She does not want to be forced into close proximity to

other people in order to vote in the November 2020 general election. She has worked as a poll

inspector over the past several years but will not be doing so this year specifically because of the

danger posed by COVID-19.

       12.     Plaintiff Katharine Black is a resident of Marion County, State of Indiana, and

will be under 65 years of age on November 3, 2020. Her husband has a compromised immune

system and she cannot risk exposing him to COVID-19. She therefore needs to vote by absentee

ballot in the November 2020 General Election.

       13.     Plaintiff Marc Black is a resident of Marion County, State of Indiana, and will be

under 65 years of age on November 3, 2020. He has a compromised immune system and cannot

risk being exposed to others in order vote in the November 2020 General Election. He therefore

needs to vote by absentee ballot in the November 2020 General Election.

       14.     Plaintiff Shelly Brown is a resident of Hamilton County, State of Indiana, and will

be under 65 years of age on November 3, 2020. She wants to vote by mail in the November 3,

2020 election. She is fearful of voting in person because of the risk of being infected by COVID-

19 and then infecting her husband, who is 71 years-old, and a cancer survivor as well as a former

smoker. She therefore needs to vote by mail in the November 3, 2020, general election.

       15.     Plaintiff David Carter is a resident of Marion County, State of Indiana, and will be

under 65 years of age on November 3, 2020. Mr. Carter is concerned that it is impossible for in-

person voters and poll workers to stay safe and maintain social distancing during the 2020

November elections. According to science and history, he believes COVID-19 will likely surge

again this fall. For these reasons, he desires to vote by mail in the November 3, 2020 general

election.




                                                 4
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 5 of 19 PageID #: 5




       16.     Plaintiff Rebecca Gaines is a resident of Marion County, State of Indiana, and

will be under 65 years of age on November 3, 2020. She was exposed to COVID-19 at her job

and became extremely sick. She does not want to have to go to the polls and be exposed again to

COVID-19, and thus desires to cast an absentee ballot in the November 3, 2020 general election.

       17.     Plaintiff Janice Johnson is a resident of Marion County, State of Indiana, and will

be under 65 years of age on November 3, 2020. She believes COVID-19 poses an unmitigated

safety and health threat to every voter and poll worker participating in the November 2020

election; and has a fear for her personal health and safety if she has no alternative to in-person

voting in the November 3, 2020 general election, in which she wishes to vote by mail.

       18.     Plaintiff Elizabeth Kmieciak is a resident of St. Joseph County, State of Indiana,

and will be under 65 years of age on November 3, 2020. She usually works at the polls on

election day, but is unwilling to do so this year due to the threat of COVID-19. Because of her

concern for her health and safety, she wishes to vote by absentee ballot in the November 3, 2020,

general election.

       19.     Plaintiff Chaquitta McCleary is a resident of Marion County, State of Indiana, and

will be under 65 years of age on November 3, 2020. She is healthy, but her daughter has

significant asthmatic issues, and she is concerned that if she is forced to vote in person she may

contract the virus and potentially expose her daughter. She thus desires to vote by mail in the

November 3, 2020 general election so she may vote without risking her health and that of her

daughter.

       20.     Plaintiff Katherine Paolacci is a resident of Marion County, State of Indiana, and

will be under 65 years of age on November 3, 2020. She believes it is imperative that contact in

large groups be limited as much as possible until the pandemic is no longer a massive threat. She



                                                  5
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 6 of 19 PageID #: 6




works an unpredictable schedule at a public institution, where she encounters people who are

members of at-risk populations. Limiting her presence in large groups is important to her

welfare, and that of those with whom she works. Accordingly, she wishes to vote by mail in the

November 3, 2020 general election.

       21.     Plaintiff David Slivka is a resident of Marion County, State of Indiana, and will

be under 65 years of age on November 3, 2020. He is a respiratory therapist, and thus knows the

importance of social distancing because COVID-19 can be transferred through a cough or

sneeze, or just by breathing within six feet of another person. At a vote center or polling place it

would be difficult, if not impossible, for him (or anyone) to maintain proper social distancing. To

ensure that no one gets sick or dies from this serious disease, Mr. Slivka believes that he, and

everyone, should have the option of voting by mail in the November 3, 2020 general election.

Mr. Slivka would not feel safe voting in person.

       22.     Plaintiff Dominic Tumminello is a resident of Marion County, State of Indiana,

and will be under 65 years of age on November 3, 2020. He is concerned about having to choose

to vote or risk his health and the health of his family. He does not have underlying health

conditions, but his parents (both 84 years-old) and mother-in-law (91 years-old) are at high risk

if they contract COVID-19. He believes citizens should not have to risk their life or the lives of

their family members or others in order to exercise their right to vote, and he thus desires to vote

by mail in the November 3, 2020 general election.

       23.     Each and every individual plaintiff is eligible and qualified to vote in the

November 3, 2020, general election in the State of Indiana.

       24.     None of the individual plaintiffs currently anticipates satisfying any of the

statutory criteria of Indiana Code § 3-11-10-24(a)(1), (2), or (5) - (13), which would entitle them

to vote by mail.



                                                   6
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 7 of 19 PageID #: 7




        25.     Plaintiff Indiana Vote By Mail, Inc. ("Indiana VBM”), is a non-profit corporation

organized under the laws of the State of Indiana. One of its purposes and missions is to expand

the right to vote by mail to all who prefer to vote by mail rather than in person, particularly

during this national and state-wide public health emergency caused by the coronavirus.

        26.     Indiana VBM has organizational standing on its own behalf and associational

standing on behalf of its members who are under the age of 65 and who are not otherwise

entitled to vote by mail by virtue of Indiana law. The interests VBM seeks to protect are germane

to its purpose, and the relief sought is declaratory and injunctive.

        27.     Defendants Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and

Zachary E. Klutz, are members of the IEC, which is charged with administering Indiana election

laws. Ind. Code § 3-6-4.1-14 (a)(1). This includes the responsibility to adopt rules to "[g]overn

the fair, legal, and orderly conduct of elections." Id. It also includes the power to adopt, by

unanimous vote of its entire membership, temporary emergency rules "to implement a court

order requiring [it]...to administer an election in a manner not authorized by this title," id. at -16,

or in cases of a "natural disaster or other emergency." Id. at -17 (a). Each has acted or will

continue to act under color of state law. Each is sued in his or her official capacity only.

        28.     Defendant Connie Lawson is the Indiana Secretary of State and in that capacity is

the chief election official of the State, whose primary office is in this judicial district. Ind. Code §

3-6-3.7-1. She is responsible for enforcing and implementing Indiana's election laws and her

office routinely issues guidance to county election officials in each of Indiana's 92 counties on

matters involving election administration. She is sued in her official capacity only.

                                               FACTS

        29.     The Coronavirus is a highly-infectious virus that makes it extremely dangerous

for people to gather in public, particularly in larger groups in confined spaces. As with other



                                                   7
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 8 of 19 PageID #: 8




respiratory pathogens, the transmission is believed to occur through respiratory droplets from

coughing and sneezing. Aerosol transmission is also possible in case of protracted exposure to

elevated aerosol concentrations in closed spaces. Epidemiologists believe that individuals who

remain asymptomatic can transmit the virus. The data suggests that the use of isolation is the best

way to contain this pandemic, because no one is believed to be immune to the virus (until,

possibly, they have been infected, and their immune systems have generated antibodies).

Essentially, the entire population is at risk of contracting the disease.

       30.     Some experts also believe that as many as 88% of carriers of the disease may be

asymptomatic, which frustrates efforts at detection and isolation.

https://www.washingtonpost.com/outlook/2020/04/20/we-tested-all-our-patients-covid-19-

found-lots-asymptomatic-cases/ (last visited April 27, 2020).

       31.     The virus in serious cases causes respiratory failure, septic shock, and/or multiple

organ dysfunction or failure. The disease it causes, COVID-19, has already killed over 56,000

Americans, including 901 Hoosiers, and infected more than 16,588 Hoosiers.

https://coronavirus.jhu.edu/data/mortality (last visited April 28, 2020); and

https://www.coronavirus.in.gov (last visited April 28, 2020).

        32.    Approximately 65.3% of infected Hoosiers, or over 10,815 people, are under 60

years of age. https://www.coronavirus.in.gov (last visited April 28, 2020.)

       33.     The foregoing numbers of deaths and infections are expected to continue to

increase in the coming weeks and months. https://coronavirus.jhu.edu/data/cumulative-cases (last

visited April 27, 2020)

       34.     On March 6, 2020, in response to the Coronavirus pandemic, Indiana Governor

Eric Holcomb signed Executive Order (EO) 2020-02, declaring a public health disaster

emergency to prevent the spread of the virus. Ten (10) days later, on March 16, Gov. Holcomb



                                                   8
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 9 of 19 PageID #: 9




signed EO 2020-04, which among other things, banned public gatherings of more than fifty (50)

persons.

       35.     On March 20, Gov. Holcomb signed EO 2020-07 postponing the Indiana primary

election for four weeks, from May 5 to June 2. On March 23, Gov. Holcomb issued EO 2020-08

which banned public gatherings of more than ten (10) persons and ordered the shutdown of many

businesses deemed non-essential. And on April 3, Gov. Holcomb signed EO 2020-17, renewing

the declaration of a public health disaster emergency for an additional 30 days until May 5, 2020.

       36.     According to medical and scientific experts, the expected outcome of the various

measures ordered by levels of government, if effective, will be to “flatten the curve.” Aggressive

social distancing efforts won’t stop the virus but is intended to slow the spread to keep it from

overwhelming health-care resources so fewer people would require hospital beds and ventilators

at the same time. https://www.washingtonpost.com/nation/2020/04/01/lockdown-coronavirus-

california-data/ (last visited April 28, 2020).

       37.     South Korea, widely praised for its response to the pandemic, upon releasing its

citizens from social distancing orders, experienced new emerging cases that have required re-

imposition of those measures. Other Asian and European nations have had similar experiences.

       38.      Most of the world, the nation, and the State of Indiana, can expect wave after

wave of new infections until there is an effective treatment, a vaccine and/or greater than

approximately 60% of the population survive the epidemic, thus creating a measure of “herd

immunity.” For these reasons, along with the lack of adequate testing in Indiana, it is currently

impossible to know for how long extreme social distancing measures will be necessary.

https://www.forbes.com/sites/brucelee/2020/03/26/how-long-should-social-distancing-last-when-

will-covid-19-coronavirus-end/#65c2eb40429a (last visited April 17, 2020).




                                                  9
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 10 of 19 PageID #: 10




        39.     With no vaccine or proven effective specific treatment for this virus available yet,

 keeping people physically separated by closing schools, restaurants, sporting and cultural venues,

 and workplaces, and having people stay at home to limit social contact, are the most effective

 measures to slow the spread of the virus.

        40.     These pandemic conditions will have a significant impact upon the upcoming

 elections in Indiana in 2020, as voters and poll workers will be anxious about appearing at a

 public polling location to vote in person because of fear they may contract the virus.

        41.     Because of the national and Indiana-declared health emergencies, Defendant

 members of the Indiana Election Commission ("IEC"), using their emergency powers granted by

 Indiana law, have already taken the unprecedented measure of postponing Indiana's primary

 election from May 5 to June 2, 2020. IEC Orders 2020-37 and 40.1

        42.     Indiana law entitles some but not all registered voters to vote by mail. In that

 regard, Ind. Code § 3-11-10-24(a) describes thirteen (13) categories of voters who are "entitled"

 to vote by mail.

        43.     One of those categories is a "voter with disabilities." Id. at (a)(4). Another is a

 voter confined on election day to their residence "because of an illness or injury..." Id. at (a)(3).

 Those statutes do not define what constitutes "confined on election day to the voter's residence

 because of an illness or injury," or "voter with disabilities."

        44.     On March 25, 2020, the IEC members suspended statutory restrictions on voting

 by mail. They accomplished this by ruling that the words "voter with disabilities" in Ind. Code §

 3-11-10-24(a)(4) shall be construed to include any "voter who is unable to complete their ballot




 1

 https://www.in.gov/sos/elections/files/Indiana%20Election%20Commission%20Order%202020-
 37.pdf and https://www.in.gov/sos/elections/files/Order%202020-40%20signed.pdf, last visited
 April 20, 2020.

                                                   10
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 11 of 19 PageID #: 11




 because they are temporarily unable to physically touch or be in safe proximity to another

 person." IEC Order 2020-37, Section 9A.

        45.      The IEC has not approved an order that would apply this definition to voters who

 vote in the November 3, 2020, general election, and the IEC's willingness to suspend restrictions

 on mail voting is highly uncertain, particularly in light of Secretary Lawson's April 16, 2020

 letter to the U.S. Election Assistance Commission in which she requests $8 million for personal

 protective equipment and sanitation supplies for in-person early and in-person Election Day

 voting on November 3 and her declaration that Indiana is “not a vote by mail state” even though

 Indiana has used mail absentee voting for decades.

 https://www.eac.gov/sites/default/files/paymentgrants/cares/IN_CARES_Disbursement_Request

 Letter.pdf (last visited April 27, 2020).

        46.      Without an order from the IEC suspending the statutory restrictions on voting by

 mail, most, if not all, county election boards will be unwilling to provide absentee ballots to

 voters who are under 65 years of age and who do not fall within one of the categories of voters

 statutorily entitled to vote by mail, and who are not themselves physically ill from the

 coronavirus and confined to their residence.

        47.      It is reasonable to expect that COVID-19 will continue to be in circulation

 without a vaccine or effective treatment through the elections of 2020 and beyond.

        48.      It is reasonable to expect that some forms of social distancing will continue,

 especially with regards to large public gatherings as occur at polling places on a presidential

 election day.

        49.      Even if there is an easing of social distancing, there will continue to be a public

 and personal health risk attendant to large gatherings such as voting at polling places, because




                                                  11
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 12 of 19 PageID #: 12




 many persons, especially those with compromised immune systems or pre-existing underlying

 health issues, will remain susceptible to becoming infected.

          50.   Events surrounding Wisconsin's April 7, 2020, primary election provided a clear

 example of the disarray, confusion, danger, and disenfranchisement that is likely to result when

 an in-person election is held during a pandemic. Wisconsin state health officials have already

 identified as many as 40 people who appeared to have contracted the virus through activities

 relating to the April 7 election. https://talkingpointsmemo.com/news/wisconsin-covid-40-

 election (last visited April 27, 2020); https://www.wuwm.com/post/40-coronavirus-cases-

 milwaukee-county-linked-wisconsin-election-health-official-says#stream/0 (last visited April 27,

 2020).

          51.   On April 6, 2020, the United States Supreme Court issued an opinion that

 permitted the April 7, 2020, Wisconsin primary to proceed based on the narrow question

 presented to it. However, the Court also pointedly emphasized that it was not "expressing an

 opinion on the broader question of... whether other reforms or modifications in election

 procedures in light of COVID–19 are appropriate.” Republican National Committee v.

 Democratic National Committee (Docket 19A1016), 589 U.S. ___ (2020)

 https://www.supremecourt.gov/opinions/19pdf/19a1016_o759.pdf.

          52.   It is critically important that election officials begin immediately to prepare for

 the November 3, 2020 general election where more ballots are cast in-person and turnout is

 expected to be extremely high.

          53.   Because of the fundamental nature of the right to vote, it is also critically

 important that the judicial branch intervene where appropriate when the political system fails to

 act in a manner consistent with protecting citizens' right to vote, the most precious right in a

 democracy.



                                                  12
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 13 of 19 PageID #: 13




        54.     On April 16, 2020, during a press conference, both Defendant Lawson and Gov.

 Eric Holcomb rejected allegations by President Donald Trump that voting by mail is ripe for

 fraud. "We've long been voting by mail. I have a high level of confidence in the integrity of our

 election process," Holcomb said. "We'll have a safe and secure election."

 https://www.nwitimes.com/news/local/govt-and-politics/indiana-primary-election-to-feature-

 mail-in-and-in-person-voting/article_fce4d801-a81e-567a-8f75-46cf7db1fd28.html (last visited

 April 27, 2020).

        55.     Until IEC Orders 2020-37 and -40, no Indiana court or administrative agency had

 issued an opinion or order construing a "voter with disabilities" as used in I. C. § 3-11-10-24

 (a)(4) to include all voters who are physically unable to be in close proximity to another person.

 No Indiana court or administrative agency has ever construed the term "illness" as used in I.C §

 3-11-10-24 (a)(3) to include an asymptomatic individual who fears contracting the virus and

 COVID-19 by venturing into a crowded public space with others such as a public polling place.

        56.     Pursuant to Ind. Code § 3-6-4.1-17 (b), emergency orders issued by the IEC

 expire not later than thirty (30) days after the order is issued. Consequently, those orders must be

 renewed one more time prior to the June 2 primary election. Even if the IEC chooses to renew

 those emergency orders, there is no similar order in place or currently being contemplated for the

 November 3, 2020 general election.

        57.     Pursuant to Ind. Code § 3-11-4-3(a) and (c), applications for an absentee ballot for

 the November 3, 2020, general election may be submitted now and "not later than noon, twelve

 (12) days before the election." Id. at (a)(4). Twelve days before the November 3, 2020 election is

 October 22, 2020.




                                                  13
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 14 of 19 PageID #: 14




        58.     Absent a definitive judicial ruling, different county election boards may adopt

 potentially conflicting interpretations of who is a "voter with disabilities,” or who is confined to

 a voter's home on election day "because of an illness,” and who is thus entitled to vote by mail.

        59.     Moreover, most county clerks will likely not provide a voter who submits an

 application for an absentee ballot for the November 3, 2020 general election, but does not

 indicate on the application that the voter is entitled to vote by mail because he or she falls within

 one of the categories of voters set forth in Ind. Code § 3-11-10-24 (a).

        Class action allegations

        60.     This case is appropriate for resolution with a Plaintiff class of Indiana voters

 because the prosecution of separate actions by or against individual members of the class would

 create a risk of: inconsistent or varying adjudications with respect to individual members of the

 class which would establish incompatible standards of conduct for the party opposing the class;

 or, adjudications with respect to individual members of the class, that, as a practical matter,

 would be dispositive of the interests of the other members not parties to the individual

 adjudications or would substantially impair or impede their ability to protect their interests; or

 the parties opposing the class have refused to act on grounds that apply generally to the class, so

 that final injunctive relief or corresponding declaratory relief is appropriate respecting the class

 as a whole.

        61.     The class of plaintiffs is so numerous that joinder of all members is impracticable.

        62.     Questions of law or fact common to the members of the class predominate over

 any questions affecting only individual members, and a class action is superior to other available

 methods for the fair and efficient adjudication of the controversy.

        63.     Plaintiffs’ claims are typical of the claims of the class.

        64.     Plaintiffs will fairly and adequately protect the interests of the class.



                                                  14
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 15 of 19 PageID #: 15




                                            LEGAL CLAIMS

                                            Count I
                              Violation of the 14th Amendment
                  Brought Pursuant to 42 U.S.C. § 1983 against all Defendants

        65.     Plaintiffs incorporate by reference the allegations of paragraphs 1-64.

        66.     The right to vote is one of the most fundamental of all the rights conferred on

 citizens by the United States Constitution. "No right is more precious in a free country than that

 of having a voice in the election of those who make the laws under which, as good citizens, we

 must live. Other rights, even the most basic, are illusory if the right to vote is undermined."

 Wesberry v. Sanders, 376 U.S. 1, 17 (1964); Segovia v. United States, 880 F.3d 384, 390 (7th

 Cir. 2018) ("the right to vote 'is a fundamental matter in a free and democratic society.'")

 (quoting Reynolds v. Sims, 377 U.S. 533, 561-62 (1964)).

        67.     The fundamental right to vote implicitly includes the right to equally participate in

 a trustworthy process that does not require a citizen to choose between endangering his or her

 health or safety and exercising the franchise.

        68.     Voting by mail in Indiana has been permitted for several decades and has always

 been, and remains, a safe, reliable, honest, and secure method of participating in the electoral

 system and exercising one's right to vote.

        69.     Absentee voting by mail without excuse is allowed in 34 states and the District of

 Columbia; and in the State of Indiana for the June 2, 2020 primary election. Sixteen (16) states

 impose prerequisite conditions for mail voting, but nearly half of those states already have made

 clear that COVID-19 provides a valid excuse, at least during 2020 primary elections.

 https://www.brennancenter.org/our-work/research-reports/covid-19-should-be-legitimate-excuse-

 vote-mail (last visited April 27, 2020).




                                                  15
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 16 of 19 PageID #: 16




         70.     Ind. Code § 3-11-10-24 (a) entitles some but not all voters to vote by mail,

 including but not limited to a voter who has a specific and reasonable expectation to be out of the

 county on election day, is serving as an election worker in a precinct on election day, will be

 confined on election day due to illness or injury, is a voter with disabilities, is "elderly," is caring

 for a person confined to a private residence, is engaged in a religious observation on election

 day, is a public safety officer or member of the military, lacks transportation to the polls, or is a

 serious sex offender. Id. at (a) (1)-(13).

         71.     By entitling certain classes of voters to submit an absentee ballot by mail in the

 2020 general election, but denying that same privilege to Plaintiffs and other similarly situated

 voters, I. C. § 3-11-10-24(a), as applied during the pandemic, violates the Equal Protection

 Clause of the Fourteenth Amendment.

         72.     Ind. Code § 3-11-10-24(a), as applied during the pandemic to Plaintiffs and other

 similarly situated voters in such a manner to prohibit and/or exclude Plaintiffs and those

 similarly situated from voting by mail in the 2020 general election, arbitrarily discriminates

 between categories of qualified voters.

         73.     Ind. Code § 3-11-10-24(a), as applied during the pandemic to Plaintiffs and other

 similarly situated voters, denies them any reasonable alternative means of voting that does not

 endanger their own or others' health, safety, and lives.

         74.     Ind. Code § 3-11-10-24(a), as applied during the pandemic to Plaintiffs and the

 class of similarly situated qualified voters they represent, denies to them and all other persons

 who are practicing social distancing the same privileges already extended to voters age 65 and

 over and to the other classifications of voters expressly permitted by Indiana law to vote by mail.

         75.     Accordingly, Ind. Code § 3-11-10-24 (a), as applied during the pandemic,

 constitutes a significant and non-trivial burden on Plaintiffs' fundamental right to vote.



                                                   16
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 17 of 19 PageID #: 17




        76.     These burdens on Plaintiffs' right to vote are no less than the burdens imposed on

 voters already entitled by I.C. § 3-11-10-24 (a) to vote by mail.

        77.     Pursuant to Burdick v. Takushi, 504 U.S. 428, 439 (1992), and Crawford v.

 Marion County Election Board, 553 U.S. 181, 203 (2008), this Court must consider the "precise

 interests" advanced by the challenged election statute, which allows other voters, but not the

 Plaintiffs and those similarly situated, to vote by mail. This involves determining the legitimacy

 and strength of the State's asserted interests that are served by the challenged statute, as well as

 "the extent to which those interests make it necessary to burden Plaintiffs' rights." Burdick, 504

 U.S. at 434.

        78.     The individual Plaintiffs and organizational Plaintiff’s members are harmed

 because, absent this Court's intervention to permit them to vote by mail, all face a substantial and

 grave risk to their health, and the health of their loved ones, by exercising their right to vote.

        79.     At all times relevant to this action, Defendants have acted or failed to act under

 color of state law, and are persons within the meaning of 42 U.S.C. § 1983.

        80.     Any governmental interest served by denying Plaintiffs and other voters similarly

 situated the right to vote by mail is outweighed by the burdens placed on Plaintiffs' right to vote

 during the pandemic.

        81.     Granting a privilege to those voters who fall within one of the 13 categories set

 forth in I.C. § 3-11-10-24(a) but not to other voters such as Plaintiffs, for whom voting in person

 is equally difficult or impossible due to the pandemic, is sufficient disparate treatment of voters

 so as to warrant judicial extension of the privilege to vote by mail to all voters during the

 pandemic, rather than withdrawing the benefits of casting a vote by mail from the already-

 entitled categories of voters. Heckler v. Mathews, 465 U.S. 728, 740 (1984); Califano v.

 Westcott, 443 U.S. 76, 89 (1979).



                                                   17
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 18 of 19 PageID #: 18




        82.     Absent this Court issuing a preliminary injunction, Plaintiffs will suffer

 irreparable harm; any remedies at law would provide no or inadequate relief; Plaintiffs have a

 reasonable likelihood of success on the merits; the balance of harms favors the Plaintiffs; and the

 public interest would be served by the issuance of preliminary injunctive relief Plaintiffs seek.

                                            Count II
                             Violation of the Indiana Constitution
                      Brought Pursuant to State Law against all Defendants

        83.     Plaintiffs incorporate by reference the allegations of paragraphs 1-82.

        84.     The Equal Privileges and Immunities Clause of the Indiana Constitution, prohibits

 the granting "to any citizen, or class of citizens, privileges or immunities, which, upon the same

 terms, shall not equally belong to all citizens." Art. 1, § 23. The Indiana Constitution also

 requires that all elections in Indiana be "free and equal." Art. 2, § 1.

        85.     There are no inherent differences between Plaintiffs and those voters already

 statutorily entitled to vote by mail by I.C. § 3-11-10-24 (a), as the pandemic makes voting for

 each equally difficult or impossible. Neither is this disparate treatment reasonably related to any

 distinguishing characteristics among those entitled to vote by mail and those, such as Plaintiffs,

 who are not.

        86.     The preferential treatment accorded to those already entitled to vote by mail is not

 equally available to all voters such as Plaintiffs and other similarly situated Hoosier voters who

 wish to maintain social distancing for as long as the virus is continuing to be transmitted, and

 absent an effective vaccine or treatment.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        (a) enter an order declaring that as applied during the pandemic, Ind. Code § 3-11-10-

 24(a), insofar as it grants to some voters, but not to Plaintiffs and the class they purport to



                                                   18
Case 1:20-cv-01271-JPH-DLP Document 1 Filed 04/29/20 Page 19 of 19 PageID #: 19




 represent, the right to vote by mail in the November 3, 2020, violates the Equal Protection

 Clause of the Fourteenth Amendment and the Equal Privileges and Immunities Clause of the

 Indiana Constitution;

        (b) preliminarily enjoin Defendants to extend the privilege of voting by mail during the

 pandemic to Plaintiffs and all Indiana voters in the November 3, 2020, general election;

        (c) preliminarily enjoin Defendants to advise all county clerks in Indiana to permit no-

 excuse absentee voting by mail in the November 3, 2020;

        (d) award Plaintiffs their reasonable costs and attorneys' fees pursuant to 42 U.S.C. §

 1988; and

        (e) grant Plaintiffs such other or further relief as may be warranted.

                                                      Respectfully submitted,


                                                      s/ William R. Groth
                                                      William R. Groth
                                                      MACEY SWANSON LLP
                                                      445 N. Pennsylvania St., Suite 401
                                                      Indianapolis, IN 46204
                                                      Tel: (317) 637-2345, Ext. 132
                                                      E-mail: WGroth@fdgtlaborlaw.com


                                                      s/ Mark W. Sniderman
                                                      Mark W. Sniderman
                                                      FINDLING PARK CONYERS
                                                       WOODY & SNIDERMAN, P.C.
                                                      151 N. Delaware Street, Ste. 1520
                                                      Indianapolis, IN 46204
                                                      Tel: (317) 231-1100
                                                      E-mail: msniderman@findlingpark.com

                                                      Attorneys for Plaintiffs




                                                 19
